DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-8, 10-15 and 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Szeto et al.(U.S. PGPub 2018/0018590) in view of Brown et al. (U.S. PGPub 2019/0042988).
As per claims 1, 8 and 15
Szeto teaches a computer-implemented method for providing machine learning (ML) models for use in a software system provided by a software vendor (Szeto, see para 0034, 0035, a “learning as a service” business model is provided by an organization providing machine learning services, as a software vendor, receiving fees for analyzing data provided by a  3rd party such as researchers, data analysts, or other entrepreneurs at different healthcare institutions as shown in fig. 1, hospital , clinic and laboratory, pay a fee to private data in a form that could be analyzed separately or could be combined 
providing, by the software vendor, a software system to each customer in a set of customers, each customer being associated with a customer system in a set of customer systems (Szeto see para 0042, non-private computing device 130, executing as a global modeling engine 136 using  global model servers, cloud, SaaS, PaaS, IaaS, LaaS, farm, that offer distributed machine learning services to the researcher, after communication links are established among private data server 224 and one or more remote non-private computing devices 130, modeling engine 226 receives one or more of model instructions 230 that instruct modeling engine 226 to create a trained actual model 240 as function of at least some of private data 222, instructions 230 for such a case can include, possibly packaged via XML or HDF5, the requirements for the data to be selected from private data 222, identified drug, reference to specific genomic diff objects, indication of response vs. non-response, a specific reference to the desired SVM, by an identifier, number, name, GUID, and version number, or even a pre-packed implementation of the SVM prepared for modeling engine 226 to execute for the specific customer system),
the software system comprising a set of views in a data science pool, each of the views in the set of views providing a data set based on production data of respective customers (Szeto see para 0063 and 0067, an application configured to collect 
for each customer system: accessing, by the software vendor, at least one data set within the customer system through a released view (Szeto see para 0067, each of the modeling engine 126A ...126N of the N customers system uses its own Modeling engine as shown in fig. 2,  226 to use the data selection criteria from model instructions 230 from the central or global model server 130 to create a result set as a released view from private data 222, by  submitting a query to the database storing private data 222 where the query could include a SQL query properly formatted from the requirements in model instructions 230 to access or retrieve the attributes or tables stored in private data 222, where the results set  or view could be the same exact data as private data 222 or a proper subset depending on the nature of the data selection criteria, where the result set is used as the training data for trained actual model private 240 of the specific private customer system like the hospital. Clinic or lab),
the released view being provided in a demilitarized zone (DMZ) within the customer system and corresponding to a respective view in the set of views; and triggering, by the software vendor, training of a ML model in the DMZ within the 
and selectively publishing the ML model for consumption by each of the customers in the set of customers based on a set of results comprising the results from each customer system (Szeto see para  0066, 0099, at Operation 510 central/global model server 130 publishes ML model to a private data server operating as a modeling engine by sending model instructions to create a trained actual model 240 from local private data and using a specific machine learning algorithm, the model instructions 230 is self-contained wherein it actually includes a complete modeling package including a query engine SQL, NoSQL, specifically configured to interface with 
Szeto teaches that the training dataset result is provided to the private model engine of the private data server, where the training of the model takes place, located behind a NAT firewall of private customer network, yet Szeto fails to exclusively teach the released view being provided in a demilitarized zone (DMZ) within the customer system and triggering, by the software vendor, training of a ML model in the DMZ within the customer system to provide a trained ML model and results;
In a similar filed of endeavor Brown teaches 
the released view being provided in a demilitarized zone (DMZ) within the customer system and triggering, by the software vendor, training of a ML model in the DMZ within the customer system to provide a trained ML model and results (Brown see para 0070, 0071, 0068 0083, as shown in fig. 3 enterprise system 14 as the customer system includes enterprise data services 32 that provide access to enterprise data, enterprise data resources, enterprise data mechanisms,  cache, data monitoring, data acquisitions, the integration engine 30 is deployed within the enterprise system 14 between the DMZ firewall 34 and the external firewall 36, the integration engine 30 interacts with enterprise data services 32 via the DMZ firewall 34 within the enterprise system 14 and interacts with the external core platform 28 via the external firewall 36, AI agent system 10  use the integration engine 30 to obtain data/knowledge in the form of tables, cubes, and messages from enterprise data services 32 and return 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Szeto with the teaching of  Brown, as doing so would provide an efficient artificial intelligence agent system with a core service platform portion that operates a portion of a world model and an integration engine portion with local part of the world model deployed within the enterprise system that facilitates interaction between the core platform portion and enterprise specific information sources of the enterprise system to respond to queries about enterprise specific information from the enterprise specific information sources (Brown see para 0004).

As per claims 3, 10 and 17
Szeto in view of  Brown teaches the method of claim 1, wherein the released view is released to the DMZ from the set of views by a respective customer (Szeto see para 0054, 0055 private data server 224 provides access to private data 222 on behalf of the stakeholders of entity 220. In more preferred embodiments, private data server 224 represents a local cache of specific patient data, especially data sets of large 

As per claims 4, 11 and 18
 Szeto in view of  Brown teaches the method of claim 1, wherein each view in the set of views applies one or more transformations to the production data of the respective customer(Szeto see para 0056 modeling engine 226 is a transformation module that converts local, private data 222 to knowledge about the data that can be consumed by external computing devices without comprising privacy, knowledge can include any information produced by the machine learning system that has been de-identified).

As per claims 5, 12 and 19
Szeto in view of  Brown teaches the method of claim 4, wherein the one or more transformations comprise one or more of transforming text data to numerical data, and modifying numerical data based on one or more random numbers (Szeto see para 0102 at operation 540 includes generating a set of proxy data according to one or more of the private data distributions, the modeling engine leverages the private data distributions as probability distributions from as numerical data transformed from text, which it is able to generate the proxy data, generate new proxy data samples by randomly generating 
 
As per claims 6, 13 and 20
Szeto in view of  Brown teaches the method of claim 1, wherein selectively publishing the ML model for consumption comprises determining that the ML model is satisfactory based on the set of results, and in response, publishing the ML model (Szeto see para 0079, 0080, similarity between trained proxy model 270 and trained actual model 240 can be measured through various techniques by modeling engine 226 calculating model similarity score 280 as a function of proxy model parameters 275 and actual model parameters 245, similarity criteria can be defined by the researcher requesting the analysis of private data 222 and can be delivered within model instructions 230, similarity score 280 can be a single value, a difference in accuracy, sum of squared errors, compared to a threshold value, if similarity score 280 satisfies the similarity criteria thereby indicating that the trained proxy model 270 is sufficiently similar to the trained actual model 240, modeling engine 226 can transmit, according to model instructions 230, one or more of proxy data 260, proxy model parameters 275, similarity score 280, or other information to a global model server non-private computing device located over network 215).
As per claims 7 and 14


5.	Claims 2, 9 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Szeto et al.(U.S. PGPub 2018/0018590) in view of Brown et al. (U.S. PGPub 2019/0042988) in view of Lee et al. (U.S. PGPub 2020/0050968).
As per claims 2, 9 and 16
Szeto in view of  Brown teaches the method of claim 1, yet fails to teach wherein, in response to triggering of training of the ML model, training of the ML model is performed based on a workload schedule defined by a respective customer.  
In a similar field of endeavor Lee teaches wherein, in response to triggering of training of the ML model, training of the ML model is performed based on a workload 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Szeto in view of Brown with the teaching of Lee as doing so would provide providing a network-accessible, scalable machine learning service performing various tasks of machine learning workflows without having to manually manage the scheduling or monitor the progress of the tasks (Lee see para 0344).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2020/0242466 which teaches system of Privacy-preserving machine learning;
U.S. PGPub 2019/0244138 which describes a method for privatized machine learning using generative adversarial networks;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443